Citation Nr: 0028011	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected major depression.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis, thoracic spine, status 
post compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1972.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The RO received a notice 
of disagreement in January 1996, it issued a statement of the 
case in February 1996, and the veteran submitted a 
substantive appeal in August 1996.  A personal hearing was 
conducted at the RO in August 1996.

Although the November 1995 rating decision continued a 
noncompensable rating for the thoracic spine disability, the 
RO increased the rating to 10 percent by rating decision in 
February 1997.  The effective date for the increase to 10 
percent was July 27, 1995, the date of the increased rating 
claim on this issue.  The veteran has indicated that he is 
not satisfied with the 10 percent rating, and the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 


FINDINGS OF FACT

1.  The veteran's service-connected major depression is not 
productive of more than considerable social and industrial 
impairment.

2.  From November 7, 1996, the veteran's service-connected 
major depression has not been productive of more than 
occupational and social impairment with reduced reliability 
and productivity.

3.  The veteran's service-connected traumatic arthritis, 
thoracic spine, status post compression fracture is 
manifested by complaints of pain on motion; on clinical 
examination, forward flexion was to 90 degrees, extension was 
to 30 degrees, rotation to the right and left was to 35 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for service-connected major depression have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9207 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected traumatic arthritis, 
thoracic spine, status post compression fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected psychiatric and thoracic 
spine disabilities.  When a veteran is seeking an increased 
rating, such an assertion of an increase in severity is 
sufficient to render the increased rating claim well-
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  With a well-grounded claim arises 
a statutory duty to assist the veteran with the development 
of evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a).  The claims file includes various VA and private 
medical records, including Social Security records, and a 
hearing transcript.  It appears that the veteran was 
scheduled for additional examination in May 2000, but 
notations in the claims file and in a June 2000 supplemental 
statement of the case are to the effect that he failed to 
report.  Under the circumstances, it would appear that no 
useful purpose would be served by delaying the case for an 
attempt to have the veteran examined.  The Board therefore 
finds that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Major depressive disorder

Service connection was established for psychoneurotic 
depression by rating decision in July 1973, and a 30 percent 
rating was assigned.  The evaluation was increased to 50 
percent by rating decision in January 1986 under Diagnostic 
Code 9207.  A request from the veteran for an increased 
rating was received on July 27, 1995.  The RO continued the 
50 percent rating by rating decision in November 1995, and 
the present appeal ensued.   

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the applicable regulations require that the new rating 
criteria regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board will consider 
the veteran's service-connected mental disorder under the old 
criteria prior to November 7, 1996, and under both the old 
and the new criteria from November 7, 1996.

Prior to November 7, 1996, the provisions of Diagnostic Code 
9207 for major depression with psychotic features called for 
evaluation under a general rating formula for psychotic 
disorders.  A 100 percent rating was for application for 
active psychotic manifestation of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent rating was for 
application for lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  A 
50 percent rating was for application where there was 
considerable impairment of social and industrial 
adaptability.  

From November 7, 1996, the provisions of Diagnostic Code 9434 
for major depressive disorder calls for evaluation under a 
general rating formula for mental disorders.  Under this 
formula, a 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  

Turning to the evidence, the Board notes that VA examination 
in September 1995 revealed somatic preoccupation and a very 
poor capacity to deal with stress in general.  The examiner 
described the veteran's attention to hygiene and grooming as 
only modest at best.  The examiner noted the diagnosis of a 
psychotic mood disorder or schizophrenia.  In the examiner's 
judgment, the veteran was likely to have been overwhelmed by 
stress in the past and he had indicated a number of 
hypochondriacal themes.  The credibility of certain of the 
veteran's assertions and responses to questioning was 
reported to be questionable.  The examiner commented that 
further testing was invalid because of the veteran's 
allegedly poor reading abilities and his tendency to magnify 
his symptoms.  The veteran's depression was described as 
moderate at the time of the examination.  The examiner stated 
that the veteran's presentation was consistent with various 
degrees of depression, alcohol abuse, and poor cognitive 
skills.  A Global Assessment of Functioning (GAF) score of 50 
was reported. 

At an examination in June 1996, the veteran reported that he 
had attempted suicide on two occasions by overdosing on his 
medications, the last time in 1984.  He denied any violent 
behavior, but he said he had hallucinations about people 
talking about him.  The examiner stated that the veteran's 
mood and affect were somewhat anxious with depression, but 
there were no active perceptual or thought disorders except 
for the hallucinations.  Some of the hallucinations were 
reported to be associated with alcohol consumption.  The 
veteran was properly oriented to time, person, and place, 
although he did not know the month.  The veteran's cognitive 
abilities were intact, and the examiner's diagnostic 
impression was major depression with anxiety, personality 
disorder not otherwise specified, and alcohol dependence in 
remission.

As noted at the outset, the veteran failed to report for 
additional examination in May 2000.  As such, the Board must 
proceed with the relevant evidence of record.  In this case, 
the evidence clearly shows considerable social and industrial 
impairment.  However, the impairment due to the service-
connected disability does not appear to reach the level of 
severe impairment.  While examination in September 1995 
showed continuing depression with a poor capacity to deal 
with stress, examination in June 1996 showed no active 
perceptual or thought disorder was present except for 
hallucinations.  The Board notes that the hallucinations 
appeared to be related to some degree to alcohol consumption.  
The veteran was oriented to time, person and place (but not 
month) at the time of the examination.  Overall, the 
available evidence does not suggest psychotic behavior 
resulting in more than considerable impairment.  Accordingly, 
a rating in excess of 50 percent is not warranted under the 
old criteria.   

As for the rating criteria in effect since November 7, 1996, 
there is no evidence of suicidal ideation during the period 
covered by the appeal, nor is there evidence of obsessional 
rituals, illogical, obscure, or irrelevant speech or near-
continuous panic or depression affecting his ability to 
function independently.  He apparently has an apartment by 
himself (with his sister living across the hall) and the 
examiner who conducted the June 1996 examination commented 
that the veteran had the ability to handle his own financial 
resources.  There is also no showing of impaired impulse 
control or spatial disorientation.  There does appear to be 
some evidence of a lack of attention to personal appearance 
and hygiene, and there is some evidence of difficulty in 
handling stressful situations, but the totality of the 
evidence is against a finding that the criteria for a rating 
in excess of 50 percent have been met under the new rating 
criteria.  

The Board does acknowledge the GAF score of 50 reported on VA 
examination in September 1995.  The Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A 41-50 score indicates "serious symptoms . . . 
OR any serious impairment in social, occupational, or school 
functioning . . . ."  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."  Noting that 
the score of 50 is at the high end of the scale for serious 
impairment and just below the score which would indicate only 
moderate impairment, the Board does not find that a score of 
50 by itself otherwise warrants a finding that a rating in 
excess of 50 percent is warranted under either the old or the 
new rating criteria.  

Thoracic spine

Service connection has been established at 10 percent for the 
veteran's compression fracture under Code 5291.  That Code 
provides a 10 percent evaluation for limitation of the dorsal 
spine that has been characterized as moderate.  Limitation of 
motion of the dorsal spine, severe, also warrants a 10 
percent evaluation.  Therefore, the veteran cannot receive a 
higher schedular evaluation under DC 5291.

The veteran, however, may be awarded a higher evaluation 
under Code 5288 on a showing that there is ankylosis of the 
dorsal spine.  Code 5288 provides a 20 percent evaluation for 
ankylosis of the dorsal spine, favorable.  A 30 percent 
evaluation is warranted for unfavorable ankylosis of the 
dorsal spine.  38 C.F.R. § 4.71a, DC 5288.  However, there is 
no evidence of ankylosis.  The September 1995 and January 
1997 examinations showed that the veteran still had range of 
motion to some degree on all tested movements.  

The Board notes that the September 1995 and January 1997 
examinations did document complaints of pain on motion.  When 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. §§ 4.40, 4.45 allow for consideration of functional 
loss due to pain, weakness, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, where a veteran is at the maximum for limitation of 
motion, these provisions do not apply.  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  

Under Diagnostic Code 5285, an additional 10 percent is 
provided for when there is demonstrable deformity of a 
vertebral body.  However, while x-rays show evidence of the 
old fracture, no resulting deformity has been documented.  

In sum, the current 10 percent evaluation for the veteran's 
disability of the thoracic spine is the highest available 
under Code 5291, and a higher rating is not warranted under 
any other Codes based on the evidence of record. 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either of 
the service connected disorders at issue has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal as to either issue. 



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

